                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

EVETTE MARIE JOHNSON,           )
                                )
                  Plaintiff,    )
                                )                               JUDGMENT IN A
v.                              )                               CIVIL CASE
                                )                               CASE NO. 7:19-CV-155-BO
NOVANT HEALTH BRUNSWICK MEDICAL )
CENTER,                         )
                                )
                  Defendant.    )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that plaintiffs motion for extension of time
[DE 17) is DENIED as MOOT and plaintiffs motion for default judgment [DE 26) is DENIED.
Defendant's motion to dismiss [DE 18) is GRANTED. This action is DISMISSED.



This Judgment Filed and Entered on August 19, 2021, and Copies To:
Evette Marie Johnson                                            (via CM/ECF electronic notification)
Ashley R. Parr                                                  (via CM/ECF electronic notification)
Nikole Setzler Mergo                                            (via CM/ECF electronic notification)



DATE:                                                  PETER A. MOORE, JR., CLERK
August 19, 2021                                        (By) /s/ Nicole Sellers
                                                                Deputy Clerk




           Case 7:19-cv-00155-BO Document 29 Filed 08/19/21 Page 1 of 1
